DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Acknowledgement is made of the amendment to the title of the invention. As the title now reflects the claimed inventive concept the new title is accepted and entered and the previous objection removed. 

Response to Amendment
Acknowledgement is made of the amendment to claims 1, 13, and 18, the cancellation of claims 2-12 and 19-20, and the addition of claims 21-22. Claims 1, 13-18, and 21-22 are pending for examination below. 

Allowable Subject Matter
Claims 1, 13-18, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 18, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “a state management unit that estimates first values of AC resistance of a secondary battery at a plurality of points of time, estimates transition of a value of the AC resistance of the secondary battery by referring to the estimated first values, and estimates a remaining period of use elapsed until the value of the AC resistance value of the secondary battery reaches a resistance threshold value corresponding to a point of time of end of use of the secondary battery; and … wherein when estimating each first value of the AC resistance of the secondary battery at a respective point of time, the state management unit changes, after the secondary battery is started to be charged or discharged, a charging current or a discharging current of the secondary battery in stages until the charging current or the discharging current of the secondary battery reaches a current value defined by a load, measures values of voltage changes of the secondary battery in the stages, and estimates second values of the AC resistance in the stages.
Claims 13-17 and 21-22 depend from the claims above and are allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859